COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00343-CR


Cameron Byram                              §    From County Criminal Court No. 1

                                           §    of Tarrant County (1332976)

                                           §    October 15, 2015
v.
                                           §    Opinion by Justice Meier

                                           §    Dissent by Justice Walker

The State of Texas                         §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial or

further proceedings consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bill Meier
                                          Justice Bill Meier